Citation Nr: 1642095	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  08-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neck disability, diagnosed as degenerative disc disease of the cervical spine, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1967, including service in the Republic of Vietnam.  

This matter comes before the Board on an appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2014, the Veteran had a Travel Board hearing before the undersigned judge.  A transcript of that hearing is of record.  

In July 2014, March 2015, and December 2015, the Board remanded the claim for further development.  The matter has been returned to the Board for appellate review.


FINDING OF FACT

Traumatic arthritis (degenerative disc disease) of the cervical spine is attributable to service.


CONCLUSION OF LAW

Traumatic arthritis (degenerative disc disease) of the cervical spine was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Given the favorable disposition below with respect to the claim for entitlement to service connection for a neck disability, the Board need not assess VA's compliance with the VCAA with respect to this disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      Neck Disability

The Veteran has a current disability of degenerative arthritis of the cervical spine.  See March 2008 magnetic resonance imaging (MRI) report showing severe degenerative changes at C5-6 and C7-T1.  He avers that this neck disability began in service.  Specifically, he claims that he injured his neck in 1966 as a result of a falling incident with a 50 gallon drum of cleaning solvent, the same incident that caused service-connected back disability.  The Veteran reports that at the time of the injury in service, his treatment focused on his back injury because this caused more pain at the time.  He states that although he felt something happen in his neck, he did not think it was anything serious.  He contends that the injury he sustained in service to his neck has continued and progressively worsened over the years.  For the following reasons, service connection is warranted.

Service treatment records show that upon entrance into service in November 1965, the Veteran's musculoskeletal system, to include his neck, was evaluated as normal.  The service treatment records do not reveal any complaints of, treatment for, or diagnosis of a neck disability.  However, the service treatment records do reveal treatment for a back injury with 12 hours bed rest in June 1966.  The Veteran's October 1967 separation examination and report of medical history did not reveal any neck complaints or diagnoses.  Additionally, there were no indicative findings of arthritis during service or within one year from separation of service. 

There is one positive opinion of record.  In a private medical statement dated in May 2009, Dr. J. M. opined that the Veteran's neck injury was consistent with an old injury from 1966.  She referred to MRI and X-ray imaging reports showing severe spondylosis and degenerative disc disease.

There are three negative opinions of record.  In January 2015, the Veteran was afforded a VA examination of his neck.  The examiner noted that there was no documentation of a cervical spine complaint or injury in the Veteran's service treatment records.  The examiner noted that the records only documented lumbar back pain.  The examiner noted that on his separation exam dated October 1967, the Veteran did not complain of neck pain and there was no documentation of any neck complaints or injuries.  The examiner acknowledged the opinion from Dr. J. M., but found that the opinion did not provide any medical evidence to support its conclusion.  The examiner found that the first documentation of a cervical spine condition in the available medical records was in 1999 and was related to a work injury.  The examiner reiterated that there was no documentation of neck problems prior to this.  The examiner therefore found that it was less than likely as not that the Veteran's cervical spine disability had its onset in or was otherwise etiologically related to his service.

With respect to the theory of secondary service connection, the January 2015 examiner also found that there was no medical evidence that the cervical spine condition was caused by the Veteran's service-connected lumbar spine disability. The examiner noted that there was no documentation of a cervical spine condition in active service.  The examiner again indicated that the medical evidence documented that the onset of the Veteran's cervical spine complaints and condition were due to a work-related injury in 1999.  The examiner noted that these records stated that the complaints were new-onset.  The examiner found that the findings on imaging studies were due to the work-related injury and age-related changes. The examiner therefore found that it was less than likely as not that a cervical spine disability was caused by the Veteran's service-connected lumbar spine disability.

The examiner also found that there was no medical evidence that the cervical spine condition was aggravated by the Veteran's service-connected lumbar spine disability.  The examiner again noted that the medical evidence documented that the onset of the Veteran's cervical spine complaints and condition were due to a work-related injury in 1999.  The examiner found that the findings on imaging studies were due to the work-related injury and age-related changes.  The examiner found that this condition was not related to or aggravated by the Veteran's lumbar spine condition.  The examiner therefore found that it was less than likely as not that a cervical spine disability was aggravated by the Veteran's service-connected lumbar spine disability.

Pursuant to the Board's March 2015 remand, the January 2015 VA examiner provided an addendum medical opinion regarding the theory of aggravation, as the Board found the previous rationale inadequate.  The examiner noted that the onset of the Veteran's neck condition was in 1999, secondary to a documented work injury. The examiner indicated that there were no documented neck complaints prior to this time.  The examiner found that the onset of the Veteran's neck condition was more than 30 years after the onset of his lower back condition.  The examiner explained that if the back condition was in any way related to his neck condition, the Veteran would have had neck complaints and/or aggravation of the neck pain many years prior to this.  The examiner explained that lower back conditions did not cause aggravation of cervical spine conditions.  The examiner indicated that there was no medical evidence that the Veteran's neck condition was aggravated by the lower back condition.  The examiner opined that the findings in the Veteran's cervical spine were due to age-related changes and the progression of his neck condition was consistent with the natural course of the condition.  The examiner therefore found that it was less than likely as not that the Veteran's neck condition was aggravated by the service-connected low back strain with degenerative disc disease.

Pursuant to the Board's December 2015 remand, in January 2016, the Veteran was afforded another VA examination of the neck by a different VA examiner.  Although the Board instructed the RO to have a neurology or orthopedic specialist conduct the examination, a general medicine physician performed the January 2016 examination.  

The January 2016 examiner noted that the Veteran was not evaluated while on active duty and the separation exam did not reveal any complaints with regard to the neck.  The examiner therefore found that the Veteran's cervical spine disability less likely as not had its onset in or was otherwise etiologically related to his service.  The examiner acknowledged the statement by Dr. J. M., but found the statement to be mere speculation as there was no medical evidence to substantiate the statement.  The examiner indicated that the Veteran's cervical spine condition and lumbar spine condition were located in distinct anatomic areas.  The examiner found that the cervical spine disability was less likely as not caused by the Veteran's service-connected lumbar spine disability.  The examiner explained that the service-connected lumbar spine disability predated the cervical spine disability.  The examiner found that the lumbar spine arthritis would not lead to the cervical spine disability, as there is no medical literature to support that arthritis in the lumbar spine will lead to development of arthritis in areas of the cervical spine.  The examiner noted further that the medical literature review did not show that a low back strain with degenerative disc disease led to the development of cervical spine arthritis.  The examiner therefore found that the Veteran's cervical spine arthritis would not be aggravated by his service-connected low back strain with degenerative disc disease.  The examiner opined that the Veteran's neck condition was less likely as not aggravated by the Veteran's low back strain with degenerative disc disease.

The Veteran has provided testimony in support of his claim for service connection.  In his May 2014 Travel Board hearing, the Veteran described the injury to his neck in service.  He described the falling incident with a 50 gallon drum of cleaning solvent, the same incident that caused service-connected back disability.  The Veteran reports that at the time of the injury in service, his treatment focused on his back injury because this caused more pain at the time.  He states that although he felt something happen in his neck, he did not think it was anything serious.  He contends that the injury he sustained in service to his neck has continued and progressively worsened over the years.  The Veteran also testified that he received chiropractic treatment for his neck pain in the 1970's and 1980's.

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Arthritis is not demonstrated by the record until 1999, which is more than 30 years after separation from service.  As such, continuity of symptomatology has to be established.  See id.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also considered competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements as to injury (trauma), the onset of his neck pain in service, and his reports of continuity of symptomatology, such as recurring and progressively worsening neck pain, are all deemed to be competent evidence.  The Board also finds his statements credible, as his service treatment records corroborate a back injury in service as he has described.  The Board finds no reason to believe otherwise. 

The Board acknowledges the three negative nexus opinions of record suggesting that the Veteran's degenerative arthritis of the neck disability is not a result of service, but due to a work-related injury in 1999 and expected age-related changes.  Notably, these opinions all contain the same or similar rationale, which the Board has repeatedly found inadequate.  In this regard, the Board finds that the examiners did not properly consider the credible lay statements of record describing an injury to the neck in service and suggesting continuity of symptoms since service.  Moreover, none of these opinions came from a specialist in neurology or orthopedics, as specifically requested by the Board and the Veteran's representative.  Thus, as these opinions contain conflicting and inadequate rationales, they are not accorded high probative weight. 

In sum, the Board finds that the evidence weighing in favor of the claim - predominantly represented by the competent and credible lay evidence along with a positive nexus opinion - is in approximate balance with the evidence against the Veteran's claim (inadequate negative nexus opinions).  Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for traumatic arthritis (degenerative disc disease) of the cervical spine.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for traumatic arthritis (degenerative disc disease) of the cervical spine is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


